UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-4914


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LUIS HERIBERTO MENDEZ-REYES, a/k/a Chrstian Torres, a/k/a
Luis N. Reyes, a/k/a Luis H. Reyes, a/k/a Luis Mendez, a/k/a
Luis Reyes, a/k/a Christian Torres, a/k/a Joaquin Andrades
Mendes, a/k/a Luis Torres,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.  Claude M. Hilton, Senior
District Judge. (1:10-cr-00090-CMH-1)


Submitted:   May 23, 2011                     Decided:   May 27, 2011


Before KING, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael S. Nachmanoff, Federal Public Defender, Geremy Kamens,
Assistant Federal Public Defender, Caroline S. Platt, Research
and Writing Attorney, Alexandria, Virginia, for Appellant.
Neil H. MacBride, United States Attorney, Kondi J. Kleinman,
Special Assistant United States Attorney, Alexandria, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Luis Heriberto Mendez-Reyes, a citizen of El Salvador,

pled guilty without a plea agreement to illegally reentering the

United    States        subsequent    to    a    conviction       for    an     aggravated

felony, in violation of 8 U.S.C. § 1326(a),(b) (2006), and was

sentenced to a within-Guidelines sentence of thirty-six months

in prison.        Mendez-Reyes claims on appeal that his sentence is

unreasonable       because    the     district     court     failed      to     adequately

explain the reasons behind the chosen sentence and failed to

address his argument for a downward variance.                      Finding no error,

we affirm.

             We review a sentence for reasonableness under an abuse

of discretion standard.             Gall v. United States, 552 U.S. 38, 51

(2007).       This        review     requires     consideration          of     both       the

procedural and substantive reasonableness of a sentence.                                 Id.;

see United States v. Lynn, 592 F.3d 572, 575 (4th Cir. 2010).                                   A

sentence imposed within the properly calculated Guidelines range

is presumed reasonable by this court.                   United States v. Mendoza-

Mendoza, 597 F.3d 212, 217 (4th Cir. 2010).

             In    determining        the    procedural      reasonableness              of    a

sentence,     we    consider        whether      the    district        court       properly

calculated        the     defendant’s       Guidelines       range,       treated             the

Guidelines    as        advisory,    considered        the   18    U.S.C.       §   3553(a)

(2006),     factors,       analyzed        any   arguments        presented         by    the

                                             2
parties,     and    sufficiently          explained          the    selected      sentence.

Gall, 552 U.S. at 51.          “Regardless of whether the district court

imposes an above, below, or within-Guidelines sentence, it must

place on the record an individualized assessment based on the

particular    facts     of    the    case    before       it.”       United     States     v.

Carter, 564 F.3d 325, 330 (4th Cir. 2009) (internal quotation

marks omitted).        Where, as here, the district court imposes a

within-Guidelines        sentence,          the       explanation        may    be       “less

extensive,    while     still        individualized.”               United      States      v.

Johnson, 587 F.3d 625, 639 (4th Cir. 2009), cert. denied, 130 S.

Ct. 2128 (2010).        However, that explanation must be sufficient

to   allow    for     “meaningful         appellate          review”     such     that    the

appellate     court     need       “not     guess       at    the      district      court’s

rationale.”         Carter,    564    F.3d       at    329-30      (internal      quotation

marks   omitted).            The    district          court    is    not     required      to

“robotically tick through § 3553(a)’s every subsection.”                             United

States v. Johnson, 445 F.3d 339, 345 (4th Cir. 2006).                                     With

regard to a sentence within the Guidelines range, “[g]enerally,

an adequate explanation . . . is provided when the district

court indicates that it is “rest[ing] [its] decision upon the

Commission’s own reasoning that the Guidelines sentence is a

proper sentence (in terms of § 3553(a) and other congressional

mandates) in the typical case, and that the judge has found that

the case before him is typical.”                      United States v. Hernandez,

                                             3
603   F.3d    267,       271   (4th    Cir.   2010)    (quoting      Rita       v.   United

States, 551 U.S. 338, 357 (2007)).

             Mendez-Reyes does not dispute that the district court

properly     calculated         his    Guidelines     range      under    the    advisory

Guidelines.        Rather, he argues that the district court failed to

explain its reasons for the particular sentence it imposed and

failed to address his primary argument for a downward variance

sentence     —    the     unwarranted       sentencing     disparity       between      the

“fast-track” districts and “non-fast-track” districts (including

the Eastern District of Virginia).

             We        have    reviewed     the    transcript      of     Mendez-Reyes’

sentencing hearing and find that the district court adequately

explained        the    within-Guidelines          sentence      chosen    for       Mendez-

Reyes.     Nor is Mendez-Reyes’ sentence unreasonable because the

district     court       failed   to    address     his    argument       regarding     the

sentencing disparity between “fast-track” and “non-fast-track”

districts.        First, Mendez-Reyes would not qualify for the fast-

track program, even if one existed in the Eastern District of

Virginia, because he did not enter into a plea agreement and

waive his rights to file pretrial motions, to appeal, and to

challenge his conviction under 28 U.S.C. § 2255.                             See United

States   v.       Perez-Pena,         453   F.3d    236,   238    (4th     Cir.      2006).

Moreover, this court has found that disparities between fast-



                                              4
track   and     non-fast-track    sentences    are   not    “unwarranted”

sentencing disparities.       Id. at 244.

           Accordingly, we affirm the district court’s judgment.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.


                                                                  AFFIRMED




                                     5